Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Maruyama et al. (US 20200240659 A1) teaches a preheating/precooling control apparatus which uses machine learning to determine details of an HVAC system to perform precooling/preheating based on a desired setpoint for a space to be achieved when the user arrives to the space. The machine learning takes into account inside and outside temperature and desired setpoint during the time of occupancy. However, Maruyama et al. does not teach determining operational details for ventilation apparatus and use reinforcement learning to calculate rewards based on error value, error compared to predetermined value, where the error value is calculated based on difference between room temperature and set temperature at the time the user returns and also reward is based on electric energy required for precooling/preheating operation.  
Rainone et al. (US 20190101302 A1) teaches a ventilation apparatus that uses machine learning to determine operational details of the ventilation apparatus to perform precooling/preheating with the aid of closing windows and doors. However, Rainone et al. does not teach to determine operational details of the air conditioning to perform precooling/preheating in addition to ventilation apparatus, use reinforcement learning to calculate rewards based on error value, error compared to predetermined value, where the error value is calculated based on difference between room temperature and set temperature at the time the user returns and also reward is based on electric energy required for precooling/preheating operation.  
Ramamurti et al. (US 20190353378 A1) teaches a system implementing reinforcement machine learning to precool/preheat the space based on setpoint in future, room temperature, outside air temperature and energy required to perform the precooling/preheating operation. The reward in the reinforcement learning is calculated based on error that is the temperature difference between the room temperature and setpoint to be achieved during the time of user arrival and cost of energy. Based on the reward HVAC system operational details are determined. However, Ramamurti et al. does not teach error is compared to a predetermined value and determine individual operational details air conditioning and for the ventilation apparatus.
Newly found reference Barret et al. (US 20160223218 A1) teaches an automated system which determines operational details of an HVAC system to perform heating and cooling using reinforcement learning where the error calculated is compared to a predetermined value. But Barret et al. does not teach to determine individual settings for air conditioning and ventilation apparatus to perform preheating or precooling operation. 
Therefore, neither in combination nor individually Maruyama et al., Rainone et al., Ramamurti et al. and Barrett and other cited prior arts of record teach precooling/preheating a space by brining in fresh ventilated air and cooling/heating the air to perform precooling/preheating to achieve desired setpoint of the space at the time of user arrival, all these operational details being determined by reinforcement machine learning calculating reward based on error values that is the difference between room temperature and set point upon time of user arrival, and amount of energy required to perform the preheating/precooling the space wherein the error value is compared to a predetermined value. An updated search was perform but no combination of references were found to teach the claim as a whole. 
As such neither in combination nor individually Maruyama et al., Rainone et al., Ramamurti et al. and Barrett and other cited prior arts of record teach precooling operation/preheating operation control apparatus comprising: an air conditioner that performs heat exchange between air in a target space for precooling or preheating and a heat medium; a ventilation apparatus that replaces part of the air in the target space with outside air that is air outside a building; a controller configured to: control the air conditioner; control the ventilation apparatus; acquire a time at which a user is expected to enter the target space, on the basis of statistical results of output of a human detecting sensor; and determine, on the basis of a set temperature of the target space at a designated time, a quantity related to an outside air temperature, and a time difference between the designated time and the time at which the user is expected to enter the target space, operation details of the air conditioner and operation details of the ventilation apparatus during a precooling operation or preheating operation, wherein the controller determines, by machine learning, the operation details of the air conditioner and the operation details of the ventilation apparatus during the precooling operation or preheating operation, wherein the machine learning is reinforcement learning, wherein the controller determines, in the reinforcement learning, the operation details of the air conditioner and the operation details of the ventilation apparatus, on the basis of a value function based on a state variable and a reward, wherein the state variable includes an outside air temperature, and wherein the reward is determined on the basis of an error value in comparison to a predetermined value, the error value corresponding to a value between a room temperature and a set temperature at a time in which the user returns to the target space, and an electric energy required for the precooling operation or preheating operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115